Citation Nr: 1817821	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-49 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a nonservice-connected connected pension with special monthly pension benefits from March 16, 2015 through March 30, 2016.


REPRESENTATION

Appellant represented by:	Tieesha N. Taylor, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center, which denied the claim.  An April 2016 decision granted a nonservice-connected connected pension with special monthly pension benefits effective April 1, 2016.  The Veteran is seeking an effective date of March 16, 2015, the date of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

From March 16, 2015 through March 30, 2016, the countable income of the Veteran and his spouse, as far as can be determined, exceeded the income limit for the receipt of a nonservice-connected connected pension with special monthly pension benefits.


CONCLUSION OF LAW

The criteria for the award of a nonservice-connected pension with special monthly pension benefits from March 16, 2015 through March 30, 2016 was not met due to excessive income.  38 U.S.C. §§ 1521, 5312 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As explained below, this claim is being denied as a matter of law.  VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Veteran in this case is seeking entitlement to VA a nonservice-connected pension with special monthly pension benefits effective March 16, 2015.  The RO denied the claim on the basis that the income of the Veteran and his wife exceeded the maximum annual pension limit.  It was found that the rent the Veteran paid at an independent retirement living facility did not qualify as unreimbursed medical expenses.  Thus, those expenses could not be considered to reduce his countable income.

As a general matter, VA will pay a pension to any veteran of a period of war because of nonservice-connected disability or age.  38 U.S.C. § 1521 (2012).  Basic entitlement exists if a veteran meets one of several criteria, including service in the active military, naval or air service for 90 days or more during a period of war, meets the net worth requirements under §3.274, does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in §3.23, and is age 65 or older.  38 C.F.R. § 3.3(a)(3) (2017).  There is no dispute in this case that the Veteran would otherwise qualify for a pension for the applicable period were it not for excessive income.  His service records show service for 90 days or more during a period of war, and he is disabled.  The central question now before the Board is whether the income of the Veteran and his spouse minus medical expenses was greater than the MAPR for the period of March 16, 2015 through March 30, 2016.

In determining annual income for pension purposes, all payments of any kind or from any source, including salary, retirement or annuity payments, are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C. § 1503 (2012); 38 C.F.R. §§ 3.271, 3.272 (2017).  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Subsequent annualization periods are based on the calendar year.  Id.

Unreimbursed medical expenses will be excluded from a Veteran's income when all of the following requirements are met:

(i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support;

(ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and

(iii) They were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(1).

VA's Adjudication Procedures Manual (M21-1MR) provides that all unreimbursed fees paid to an assisted-living facility (ALF) or other institution for custodial care and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary.  M21-1MR, V.iii.1.G.3.h.  If a claimant claims room and board expenses in an independent living facility (ILF) or another facility that does not qualify as a nursing home or ALF, then custodial care must be reviewed.  Custodial care means regular (1) supervision because a person with a physical, mental, developmental, or cognitive disorder requires care or assistance on a regular basis to be protected from hazards or dangers incident to his or her daily environment, or (2) assistance with two or more activities of daily living (ADLs).  M21-1MR, V.iii.1.G.3.e.

Under M21-1MR, V.iii.1.G.3.f., ADLs are basic self-care activities, consisting of: bathing or showering; dressing; eating; getting in or out of bed or a chair, etc.  ADLs do not include Instrumental Activities of Daily Living (IADLs).  IADLs are activities other than basic self-care that are needed for independent living.  Examples of IADLs include shopping; food preparation; housekeeping; laundering; handling medication, and using the telephone.

M21-1, Part V.iii.1.G.3.m, addresses the deductibility of the cost of room and board at certain facilities, particularly senior or independent living facilities.  VA will deduct the cost of assistance with IADLs from the individual's income when: the individual is entitled to pension at the aid and attendance or housebound rate, or a physician has certified that the claimant has a need to be in a protected environment, and the facility provides medical services or nursing services for the disabled person.  The services do not have to be provided by a licensed health professional.

The record shows that as of March 16, 2015, the Veteran and his wife were living at the Esplanade Senior Residences (hereinafter The Esplanade).  The executive director of the facility wrote in July 2015 that the Veteran and his wife, E.G., moved there in June 2013.  The Esplanade's services included meals, daily housekeeping, laundry and maintenance services, recreation programs, transportation, wake up calls, an emergency call system, and on-site independent medical services.  The Veteran's attorney wrote in December 2015 that the services of a licensed home care agency that was on-site at The Esplanade included help with dressing, bathing, ambulating, toileting, incontinence, medication reminders, administering medication, and feeding.

The Veteran's private treating physician, Dr. Bolton, wrote in May 2016 that the Veteran and his wife moved to Esplanade in July 2013 because they required a protective environment in which they would receive three meals a day, daily housekeeping, and an in-house third party contractor to provide additional services.  They moved to Ambassador of Scarsdale assisted living in January 2016 because The Esplanade was closing.  Ms. G's private treating neurologist, Dr. Bell, wrote in May 2016 that she had mild cognitive impairment and needed a protective environment.  Dr. Bell wrote in January 2018 that she had treated the Ms. G since March 2015 and that she had needed a protective environment since 2013.

The Veteran's lease with The Esplanade, which is dated July 8, 2013, does not include medical service.  The amenities and service provided by the lease were an apartment with kitchenette, three meals a day, weekly housekeeping and linen service, electricity, water, heat, air conditioning, cable television, an emergency call system, and recreational activities.  As of March 2015, the Veteran had a separate agreement with Senior Home Care for two visits a week by a registered nurse, at an estimated cost of $360 a month.  Ms. G had a separate agreement with Senior Home Care for one visit a week by a registered nurse, at an estimated cost of $180 a month.

The rent for The Esplanade cannot be considered a medical expense because the facility did not provide medical or nursing services.  See M21-1, Part V.iii.1.G.3.m.  The in-home nursing services that the Veteran and Ms. G received were contracted with and paid to a third party.  The lease agreement with The Esplanade does not include medical services or assistance with ADLs.  The services provided, such as meals and housekeeping, were for IADLs.  Therefore, the rent at The Esplanade cannot be deducted as a medical expense from the income.

The MAPR for a disability pension with aid and attendance as of March 2015 was $25,448.  Based on the documentation of record, as of March 2015, the annual income of the Veteran was $16 from interest, $16,294 from Social Security, and $1,495 from other sources.  Ms. G's annual income was $9,994 from Social Security, $13,387 in pension payments, and $1,329 from other sources.  Their total income was $42,515.  Their medical expenses were $2,520 for Medicare, $4,320 for private health insurance, $6,480 for home nursing services through Senior Home Care, and $1,220 for prescription medication.  The total medical expenses were $14,540, which is greater than five percent of the MAPR.  See 38 C.F.R. § 3.272(g).  The income, $42,515, minus medical expenses, $14,540, was $27,975.  This was greater than the MAPR.  Therefore, the Veteran did not qualify for a nonservice-connected connected pension with special monthly pension benefits from March 16, 2015 through March 30, 2016 because his income was greater than the MAPR.


ORDER

Entitlement to a nonservice-connected connected pension with special monthly pension benefits from March 16, 2015 through March 30, 2016 is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


